Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                          No. 04-19-00892-CV

                              IN THE INTEREST OF L.M.R., a Child

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-PA-02001
                             Honorable Peter A. Sakai, Judge Presiding

Opinion by:       Beth Watkins, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: April 8, 2020

AFFIRMED

           Appellant D.D. appeals the trial court’s December 11, 2019 final order in a suit affecting

the parent-child relationship (“SAPCR”) that appoints her possessory conservator of her child,

L.M.R., and appoints D.D.’s mother and L.M.R.’s maternal grandmother, J.G., as L.M.R.’s non-

parent permanent managing conservator. We affirm the trial court’s order.

                                            BACKGROUND

           D.D. is the mother of two children, C.D. and L.M.R. In June of 2018, the Department of

Family and Protective Services (“the Department”) attempted to work services with D.D.’s family

after receiving reports of domestic violence between D.D. and L.M.R.’s father, L.R. The

Department also received reports that D.D. used illegal drugs, had attempted suicide, and had
expressed suicidal ideations. On December 5, 2018, the Department removed the children from

D.D.’s custody because D.D. overdosed and was hospitalized in a mental health facility.

         D.D. and the children lived with J.G. for a significant portion of the children’s lives. After

the Department removed the children, it placed them with J.G. and filed a petition to terminate the

parental rights of D.D., L.R., and C.D.’s father, H.T. However, the Department eventually

abandoned its request to terminate the parents’ rights, and C.D moved to California to live with

H.T. 1 J.G. intervened in the case and sought sole managing conservatorship of L.M.R. The

Department agreed that J.G. should be named permanent managing conservator of L.M.R., and it

recommended possessory conservatorship for D.D. and L.R.

         On December 11, 2019, the trial court signed a final order appointing J.G. as L.M.R.’s

permanent managing conservator and D.D. and L.R. as possessory conservators. The court found

that appointing either D.D. or L.R. as managing conservator would not be in L.M.R.’s best interest

because that appointment would significantly impair L.M.R.’s physical health or emotional

development. The trial court ordered that D.D. would have possession of and access to L.M.R. for

four hours per week and prohibited D.D. from residing or staying overnight in the home where

L.M.R. lives. It also ordered J.G. to supervise D.D.’s visits with L.M.R. While D.D. appealed the

trial court’s order, L.R. did not. 2

                                                     ANALYSIS

                                               Standard of Review

         We review a trial court’s orders regarding conservatorship of a child for abuse of discretion.

In re R.J., 381 S.W.3d 619, 622 (Tex. App.—San Antonio 2012, no pet.). “In family law cases,

legal and factual sufficiency challenges do not constitute independent grounds for asserting error,

but are relevant factors in determining whether the trial court abused its discretion.” In re I.Z.K.,


1
  On September 25, 2019, the trial court severed the cases involving C.D. and L.M.R. D.D.’s appeal of the trial court’s
final SAPCR order regarding C.D. is currently pending in this court in Cause Number 04-19-00866-CV.
2
  L.R. filed a brief adopting the Department’s arguments on appeal.
No. 04-16-00830, 2018 WL 1176646, at *2 (Tex. App.—San Antonio Mar. 7, 2018, no pet.) (mem.

op.) (internal quotation marks omitted). A trial court does not abuse its discretion so as to require

reversal unless it acts arbitrarily, unreasonably, or without reference to any guiding rules or

principles. Alvarez v. Alvarez, No. 04-13-00787-CV, 2015 WL 1938700, at *1 (Tex. App.—San

Antonio Apr. 29, 2015, no pet.) (mem. op.). A trial court has “wide latitude” on issues of custody,

control, possession, and visitation. Brendel v. Brendel, No. 04-08-00883-CV, 2009 WL 3789604,

at *1 (Tex. App.—San Antonio Nov. 11, 2009, no pet.) (mem. op.). This standard of review

recognizes that the trial court “is in the best position to observe the demeanor and personalities of

the witnesses and can feel forces, powers, and influences that cannot be discerned by merely

reading the record.” Roberts v. Roberts, 402 S.W.3d 833, 841 (Tex. App.—San Antonio 2013, no

pet.) (internal quotation marks omitted).

                                            Applicable Law

       In a termination proceeding, if the trial court does not order termination of the parent-child

relationship, it shall either (1) deny the Department’s petition or (2) render any order in the best

interest of the child. TEX. FAM. CODE ANN. § 161.205; In re M.I.A., No. 04-19-00227-CV, 2019
WL 5030241, at *9 (Tex. App.—San Antonio Oct. 9, 2019, no pet.). In all cases involving

conservatorship of a child, the best interest of the child must be the trial court’s primary concern.

TEX. FAM. CODE ANN. § 153.002; Roberts, 402 S.W.3d at 841. “It is a rebuttable presumption that

the appointment of the parents of a child as joint managing conservators is in the best interest of

the child.” TEX. FAM. CODE ANN. § 153.131(b). However, that presumption is overcome if the trial

court “finds that appointment of the parent or parents would not be in the best interest of the child

because the appointment would significantly impair the child’s physical health or emotional

development.” Id. § 153.131(a).

                                             Application
       D.D. argues that legally and factually insufficient evidence supports the trial court’s finding

that appointing her as managing conservator would significantly impair L.M.R.’s physical health

or emotional development. The Department responds that the evidence supports the trial court’s

ruling and the court therefore did not abuse its discretion.

       The Department caseworker who was assigned to this case testified that D.D. endangered

her children by, inter alia, failing to maintain a safe and stable home, using fake urine in drug tests,

engaging in criminal activity, and continuing an on-and-off-again relationship with L.R. even

though she claimed he abused her. The caseworker also noted that during the course of this case,

D.D. was hospitalized several times for suicidal ideations and once attempted suicide. In addition,

the caseworker reported that D.D.’s older child, C.D., had told his after-school teacher and his

father that he wanted to kill himself. Based on her observations, the caseworker did not believe

D.D. demonstrated an ability to change the behavior that led to the children’s removal. She noted,

for example, that D.D. had held “[a]t least five” different jobs over the course of this case and that

D.D. sometimes cancelled visits with the children because she reported being “too emotional” for

a visit. She also testified that she did not believe D.D. had adequately treated her mental health

conditions or shown that she can provide a safe and stable home environment for children. The

caseworker testified that she believes D.D. could pose a risk to the children if she were awarded

unsupervised visits with them. The caseworker agreed, however, that D.D. loves her children and

“interact[s] well” with L.M.R.

       The Department also expressed concern about a June 4, 2019 incident in Lookout

Comanche Park that ended with D.D.’s arrest. The arresting officer, San Antonio Police

Department Detective James Burnette, testified that he was called to the park to investigate “a lady

in a car with a gun.” Detective Burnette testified that the woman he encountered “was extremely

drunk, acting like a drunk acts, very irrational, combative, argumentative” and that she said

“something to [the] effect” of asking him to shoot her. He also testified that she threatened, swore,
and spit at him and his partner, and that she used a racial slur against his partner. At trial, Detective

Burnette was unable to positively identify D.D. as the woman he arrested, but his police report

identifying her by her full name and describing her actions that night was admitted into evidence.

        D.D.’s therapist, Glenn Tisdale, testified that D.D. told him she put a gun in her mouth and

pulled the trigger. See In re R.R., No. 02-13-00464-CV, 2014 WL 3953930, at *3 (Tex. App.—

Fort Worth Aug. 14, 2014, no pet.) (mem. op.) (identifying parent’s “history of mental disorders

[and] suicidal thoughts” as relevant to best interest determination). Tisdale also testified that D.D.

told him she did not want the responsibility of being a mother, and she acknowledged that “[o]n

some occasions” it was unsafe for her to be around her children. Tisdale testified D.D. had been

stable for approximately 60 days before trial but “the pattern is that [stability has] not always been

present.” He noted that she had been manic or unstable “more than half of the times” he had seen

her. He also testified that if D.D. does not take her prescribed medications, “there is a chance or

risk factor for . . . stress or frustration to be present with [the] children.” Based on these

observations, Tisdale believed D.D.’s visits with the children should be supervised.

        D.D.’s current boyfriend testified that he called the police during the June 4 incident in the

park, that he owned the rifle the police removed from D.D. at that time, and that D.D. had taken

the rifle from him. He testified that D.D. “had a lot of anger toward herself,” but she is taking her

medication regularly and is more stable now than she was at the beginning of their relationship.

He does not believe she poses a danger to the children or anyone else and testified that “since she’s

been with me, she’s had more stability.” He believed it would be appropriate for D.D. to have

unsupervised access to her children for an extended period of time. He acknowledged, however,

that at the time of trial, he and D.D. had only been together for approximately four months.

        D.D. described the June 4 incident as “a mental breakdown” that occurred because she

“was internalizing all of the negative things that were said about [her]” during a hearing in this

case that occurred earlier that day. She testified that since then, she has been put on a medication
regimen that makes her “completely able, stable, capable.” She told the trial court she has “learned

a lot of coping skills” over the course of this case and that she does not believe her access to her

children should be limited or supervised.

       A trial court does not abuse its discretion if there is some evidence of a substantive and

probative character to support its ruling, even if the record contains conflicting evidence. In re

H.N.H., No. 04-18-00574-CV, 2019 WL 2996972, at *2 (Tex. App.—San Antonio July 10, 2019,

no pet.) (mem. op.). Here, although both D.D. and her current boyfriend testified that D.D.’s mental

health had stabilized, other witnesses testified that D.D.’s stability is “mostly up and down” and

that she exhibited erratic and dangerous behavior during the pendency of this case. Based on this

evidence, we hold the trial court did not abuse its discretion by finding that appointing D.D. as a

managing conservator would significantly impair L.M.R.’s physical health or emotional

development and was therefore not in L.M.R.’s best interest. See TEX. FAM. CODE § 153.131.

Accordingly, we overrule D.D.’s sole issue on appeal.

                                            CONCLUSION

       We affirm the trial court’s December 11, 2019 final order in a suit affecting the parent-

child relationship.

                                                  Beth Watkins, Justice